Citation Nr: 9902870	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-46 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder on a direct basis.

2.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected chronic right 
ankle sprain with small bony spur on the dorsal surface of 
the head of the talus.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  

4.  Entitlement to service connection for a fibrolipoma on 
the back.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disorder.  

6.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.  




7.  Entitlement to an increased (compensable) rating for a 
chronic right ankle sprain with small bony spur on the dorsal 
surface of the head of the talus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Brother


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to April 
1982.  

The claims file contain a report of a rating decision dated 
in January 1983 wherein entitlement to service connection for 
residuals of a back injury and a right knee disorder was 
denied.  Also on file is a report of a rating decision in 
April 1983 wherein entitlement to service conection for heart 
disease was denied.

The current appeal arose from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for heart disease and a right knee disorder, 
affirmed the prior denial of entitlement to service 
connection for a back disorder, denied entitlement to service 
connection for a fibrolipoma of the low back, and denied 
entitlement to an increased (compensable) evaluation for 
chronic right ankle strain with a small bony spur on the 
dorsal surface of the head of the talus.

In March 1995 the RO hearing officer affirmed the 
determinations previously entered.

In August 1996 the RO affirmed the determinations previously 
entered, granted entitlement to service connection for 
pseudofolliculitis barbae with assignment of a noncompensable 
evaluation, and denied entitlement to a separate compensable 
evaluation of 10 percent for multiple service-connected 
disabilities evaluated as noncompensable.

In March 1998 the RO affirmed the determinations previously 
entered, denied entitlement to service connection for a right 
knee disorder as secondary to the service-connected 
disability of the right ankle, and denied entitlement to a 
permanent and total disability rating for pension purposes on 
an extraschedular basis.

In September 1998 the RO affirmed the denial of entitlement 
to an increased (compensable) evaluation for chronic right 
ankle sprain with a small bony spur on the dorsal surface of 
the head of the talus, and granted entitlement to an 
increased (compensable) evaluation of 10 percent for 
pseudofolliculitis barbae.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran and his representative have not expressed 
satisfaction with this rating.  Thus the issue of entitlement 
to a rating in excess of 10 percent for pseudofolliculitis 
barbae is for appellate review.  



The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On VA Form 9 received at the RO in November 1994, the veteran 
indicated that he desired to attend a hearing before a Member 
of the Board at the RO.  He reiterated his desire for a 
hearing before a Member of the Board at the RO in November 
1996.  Although he was afforded a hearing before a hearing 
officer at the RO in March 1995, it does not appear from the 
record that the appellant has been afforded an opportunity 
for a hearing before a Board Member, and his requests for 
such a hearing have not been withdrawn.  

Therefore, pursuant to VAs duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issues 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Oakland, California RO before a Member of 
the Board.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
